Exhibit 10.19

Picture 1 [tlnd20181231ex1019c252b001.jpg]

August 14, 2018

 

Adam Meister

San Francisco, CA

 

Dear Adam:

I am pleased to offer you a position with Talend, Inc. (the "Company") as CFO,
reporting to Mike Tuchen, CEO. You will receive an annual base salary of
$350,000 USD which will be paid semi-monthly. You will also be eligible to
participate in the Executive Team Bonus Plan at an on-target variable earnings
of 55% of base salary to be paid annually.  As an Officer of the company, you
will receive Change-In-Control and Severance benefits. The Executive Team Bonus
Plan details and the CiC/Severance agreement will be provided to you under
separate cover. 

Furthermore, we will recommend to the Board that, at the first Board meeting
following the date on which you become an employee, you receive an equity grant
of 51,000 shares of Restricted Stock Units (RSUs) each representing one ordinary
share of Talend S.A., subject to customary capital adjustments as may be
implemented by the Company from time to time.

The vesting terms of the equity will be set forth in your notice of grant, will
be determined by applicable legal requirements and will be subject to your
continued status as an employee with the Company on the relevant vesting dates.
In all other respects, your equity grant shall be subject to the terms,
definitions, and provisions of the 2017 Free Share Plan as approved by the Board
and the notice of grant to be entered into by and between you and the Company.

As an employee, you will be eligible to receive employee benefits with Talend
starting your first day of employment including medical, dental and vision
insurance, paid time off, life insurance, short and long term disability
insurance, and a flexible spending account. Additionally, you will be eligible
to make contributions to a matching 401(k) retirement savings account starting
the 1st of the month, following 60 days of employment.

We are excited about your joining us and look forward to a beneficial and
fruitful relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company.

 

--------------------------------------------------------------------------------

 



Similarly, you agree not to bring any third party confidential information to
the Company, including that of your former employer, and that in performing your
duties for the Company you will not in any way utilize any such information.

As a Company employee, you will be expected to abide by our company rules and
standards. You will be required to sign an acknowledgment that you have read and
that you understand the Company’s rules of conduct which are included in the
Company Handbook. As a condition of your employment, you will also be
required to sign and comply with a Confidential Information and Invention
Assignment Agreement which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of proprietary information.

To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below. If you accept our offer, your first day of
employment will be determined to be a mutually acceptable date. This letter,
along with any agreements relating to proprietary rights between you and the
Company, set forth the terms of your employment with the Company and supersede
any prior representations or agreements, whether written or oral. This letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by the Company Chief
Executive Officer and you. This offer of employment will terminate if it is not
accepted, signed and returned by August 17, 2018.

 

We look forward to your favorable reply and to having you join the team.

 

 

Sincerely,

Picture 7 [tlnd20181231ex1019c252b002.jpg]

Barbara Cadigan

SVP, People

 

Agreed to and accepted:

 

 

Signature:___________________________

 

 

Printed Name:___________________________

 

 

Date:___________________________

 

--------------------------------------------------------------------------------